Sweeney, J.
(concurring) — I concur with the result reached by the majority. But I disagree with the statement that “[n]o benefit to the insurer needs to be shown.” Majority at 576.1 think the attorney claiming a fee must show some benefit to the insurer. United Pac. Ins. Co. v. Boyd, 34 Wn. App. 372, 377, 661 P.2d 987 (1983); State Farm Mut. Auto. Ins. Co. v. Lou, 36 Wn. App. 838, 843, 678 P.2d 339 (1984); Richter, Wimberley & Ericson v. Honore, 29 Wn. App. 507, 510, 628 P.2d 1311 (1980), review denied, 95 Wn.2d 1012 (1981). See also Mahler v. Szucs, 135 Wn.2d 398, 427, 957 P.2d 632, 966 P.2d 305 (1998) (emphasizing the need for a showing of a benefit). And in a typical subrogation claim the attorney confers a benefit.
*578As a necessary and incidental part of prosecuting a personal injury claim, the plaintiff will always take the necessary steps to recover medical expenses which have been reasonably and necessarily incurred as a result of the accident (injury). Both the primary claim and the subrogation interest necessarily require resolution of the same questions, problems and disputes. Is the defendant liable? Did the plaintiff contribute to her own injuries? Is she injured at all? Are the injuries related to this accident? Mahler, 135 Wn.2d at 425-26 (it would be unrealistic and unfair for injured party not to seek medical payments and lost wages, both of which are included in personal injury protection payments).
So it seems to me contrary to the common law rule of subrogation, and unfair, to allow the insurance carrier to stand by, reap the benefits of the plaintiffs efforts in resolving these issues and then refuse to pay a proportionate share of the fees for those efforts. This is so even though arguably the plaintiff did nothing to “directly” benefit the insurance company—the plaintiff attorney’s work necessarily benefits the company.
The record here is less than adequate. Avis Harwood’s attorneys could have, and should have, made a better record of their efforts to prosecute these claims. But that aside, it is clear the attorneys represented Ms. Harwood. That representation resulted in a recovery for injuries sustained, including her related medical expenses. And that recovery necessarily benefited Group Health Northwest.